230 F.3d 331 (7th Cir. 2000)
UNITED STATES FIDELITY & GUARANTY COMPANY, Plaintiff-Appellee,v.HERITAGE MUTUAL INSURANCE COMPANY, Defendant-Appellant.
No. 00-1157
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 14, 2000Decided October 16, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. 96-C-0523--Richard L. Young, Judge.
Before BAUER, DIANE P. WOOD, and EVANS, Circuit  Judges.
Evans, Circuit Judge.


1
Two insurance companies  are battling here over coverage growing out of a  serious accident involving a dump truck and two  automobiles. The accident caused the death of the  driver of one of the cars and injuries to the  other. Heritage Mutual Insurance Company appeals  from a decision finding that it, not United  States Fidelity and Guaranty Company, must  provide coverage for the damages.


2
The driver of the dump truck, Charles Oldham,  was an employee of V&S Transport, Inc. Heritage  insured V&S with both a primary and umbrella  policy. V&S had an oral contract under which it  did hauling for Irving Materials, Inc. (IMI), the  owner of concrete manufacturing plants and sand  and gravel pits. IMI was insured by USF&G.


3
After the collision, the estate of John Reeves,  who was killed in the accident, filed a lawsuit,  which Heritage settled. The injured man, John  Grabowski, filed a separate suit. Contending that  its primary policy will be exhausted by claims  other than the one Grabowski was pursuing,  Heritage looked to USF&G to step in and cover the  Grabowski suit. Heritage argues that USF&G's  policy should be paid out before it is forced to  dip into its umbrella policy. Not surprisingly,  USF&G maintains that its policy simply does not  provide coverage for Oldham or V&S--none at all.  The parties presented their positions on cross-  motions for summary judgment. Judge Richard L.  Young in the district court granted USF&G's  motion, and we review that decision de novo.  Kincaid v. Vail, 969 F.2d 594 (7th Cir. 1992).

The USF&G policy statesA. COVERAGE

4
* * * * * *

1. WHO IS AN INSURED

5
a. You for any covered "auto."


6
b. Anyone else while using with your permission a  covered "auto" you own, hire or borrow except


7
(1) The owner or anyone else from whom you hire or  borrow a covered "auto."


8
A basic issue, then, is whether IMI "hired" or  "borrowed" the dump truck. If it did not, there  is no coverage under the policy. Heritage thinks  it is clear that the truck was "hired"; USF&G  thinks it is just as clear that it was not hired.  Instead, USF&G says that V&S was an independent  contractor providing services to IMI.


9
The USF&G policy does not define what "hire"  means, but that is not required. Jones v. Western  Reserve Group, 699 N.E.2d 711 (Ind. App. 1998).  And under the law of Indiana, which controls this  case, the failure to define a term does not  render it ambiguous. American Family Life  Assurance Co. v. Russell, 700 N.E.2d 1174 (Ind.  App. 1998). It does, however, mean that we must  look to the ordinary meaning of the word as it is  applied to the facts of the case. Even were we to  find the word ambiguous, we need not construe its  meaning in favor of Heritage because it has never  paid "a penny's premium to the insurer." Harden  v. Monroe Guar. Ins. Co., 626 N.E.2d 814 n.2  (Ind. App. 1993). Furthermore, because the  dispute is between insurance companies, we are  not required to construe the USF&G policy  strictly in favor of Heritage but rather must  determine the general intent of the agreement  from a neutral perspective. Indiana Lumbermens  Mut. Ins. Co. v. Statesman Ins. Co., 291 N.E.2d  897 (Ind. 1973).


10
On the issue whether the truck was hired, or  whether V&S was an independent contractor  providing services to IMI, Heritage's contention  is that the amount of control IMI exercised over  the hauling requires us to find that the trucks  (particularly the one involved in the accident)  were hired.


11
Heritage relies on factors which show that V&S  had been hauling for IMI pursuant to an oral  agreement since 1983. Each workday V&S's  employee, Oldham, picked up his truck from V&S  and reported to IMI to be dispatched to various  jobs. IMI could contact Oldham on a two-way radio  and direct him to particular locations. Oldham's  workday was as long as IMI had loads for him to  haul. In addition, V&S drivers were required to  be union members in order to haul for IMI, and  IMI retained the right to tell V&S not to send a  particular driver to the IMI plant. V&S also  operated a fuel facility on the premises of the  IMI gravel pit.


12
USF&G, on the other hand, looks to other  factors. It emphasizes that IMI used services of  hauling companies to transport its product and  dealt with all of them on an at-will basis with  no formal contract. On a typical day, IMI would  call V&S and request a number of trucks, but not  a specific truck, based on its hauling needs that  day; if V&S was unable to supply the trucks, IMI  called a different company. The truck Oldham was  driving was owned by V&S and had a V&S decal on  its door. V&S provided the maintenance and the  fuel for the trucks. IMI did not control how many  hours a V&S driver worked, except to the extent  that it would tell Oldham when there was no more  hauling to be done. In addition, while Oldham  regularly delivered materials for IMI, he also  hauled for other contractors at the instruction  of V&S. IMI did not pay V&S's drivers but paid  V&S for its services. V&S, in turn, paid its  drivers. V&S also provided its drivers with  insurance benefits, withheld taxes, and paid  social security on their behalf. All complaints  from IMI customers regarding V&S drivers were  referred to V&S.


13
We must determine what these facts add up to.  Although we are not the first court to determine  the scope of a hired-automobile clause, the fact-  specific nature of the inquiry makes prior cases  of limited help, to say nothing of the fact that  they seem to come down firmly on both sides of  the issue. For example, in Kresse v. Home  Insurance Co., 765 F.2d 753 (8th Cir. 1985), a  dump truck hit a train. Clarence Kresse, the  owner of the truck, claimed that he was an  insured under a policy issued by the Home  Insurance Company to Cass County, North Dakota.  For simplicity's sake, we will note that Kresse  is in a similar position to V&S in the present  case and Cass County is similar to IMI. The issue  was whether the Kresse truck was a hired vehicle.  The factors which caused the court to find that,  in fact, the truck was a hired vehicle included  the following the relationship of the parties  was pursuant to a letter from the county in which  the trucks were referred to as "hired trucks" and  the drivers as "hired truck drivers." At the  beginning of the season, a truck's hauling  capacity was measured by the county and Kresse  was thereafter required to use that specific  truck for the entire season. The county loaded  the trucks, determined the route the trucks  traveled, and had the right to dismiss any driver  that deviated from the prescribed route. The  trucks had specified hours of operation which  were determined by the county. Not surprisingly,  on these facts, which make a much stronger case  for coverage than the one before us, the Court of  Appeals for the Eighth Circuit called the Kresse  truck a hired vehicle covered under the Home  policy.


14
Some years later, in Chicago Insurance Co. v.  Farm Bureau Mutual Insurance Co., 929 F.2d 372  (1991), that same court found a trucking company  to be an independent contractor not covered under  the hired vehicle clause; obviously the facts  were different. Junior Anderson Trucking, Inc.  had a contract for hauling with the El Campo,  Texas, Farmer's Cooperative. Unable to provide  all the trucks needed, Anderson in turn contacted  other trucking firms for help, including a  trucking firm called Locust Farms. Locust Farms  had an umbrella policy with Farm Bureau Mutual  Insurance and Anderson was insured by Chicago  Insurance. Farm Bureau contended that under its  hired automobile provision, the Chicago policy  covered the Locust Farm truck involved in a fatal  accident. The court found that the provision did  not apply because Locust Farms was an independent  contractor. The facts showed that Locust Farms  chose how many and which trucks and drivers to  send to El Campo; it maintained the trucks and  carried insurance on them. The driver was a  Locust Farms employee, and Locust Farms  maintained his workers' compensation insurance.  The Locust Farms drivers could chose their own  routes for deliveries. Thus, Locust Farms was not  an insured under the Chicago policy.


15
Another example is Toops v. Gulf Coast Marine  Inc., 72 F.3d 483 (5th Cir. 1996), in which the  court said that a distinction must be made  between hiring a company that provides  transportation and hiring a truck. The court  required that for a vehicle to be a hired  vehicle, a separate contract must exist and the  vehicle must be under the named insured's  exclusive control. Relevant inquiries to  determine whether a truck is under the possession  or control of an insured are whether the insured  furnished gas or oil and maintained the trucks,  required the trucks to be of a particular size,  selected individual drivers, had the ability to  fire the drivers, and did the loading or  unloading itself.


16
Indiana cases, while not directly on point,  indicate that, like the courts in our three  examples, Indiana would look to matters of  control in assessing whether a vehicle is hired  or borrowed. For example, in Protective Insurance  Co. v. Coca-Cola Bottling Co., 423 N.E.2d 656,  660 (Ind. App. 1981), Cox Motor Transport had a  contract with Coca-Cola to transport Coke  trailers to various destinations. An accident  occurred during the unloading of a tractor  trailer at one of the sites. The hired automobile  clause in the policy issued to Cox provided  coverage for injuries incurred during loading or  unloading only if the entity claiming coverage  under the hired automobile provision, in this  case Coca-Cola, was a lessee or borrower of the  vehicle. In language instructive to us, the court  said that to be a borrower, a person


17
must have possession of the vehicle, possession  connoting the right to exercise dominion and  control over the vehicle. Liberty Mut. Ins. Co.  v. American Employers Ins. Co., (Tex. 1977) 556  S.W.2d at 244. General supervision or even the  actual performance of loading or unloading  operations will not make one a borrower of the  vehicle involved; there must be evidence of  possession.


18
The fact that a Coca-Cola dispatcher instructed  the driver of the truck where to park was seen as  evidence of control, but it was insufficient to  make the company a borrower as a matter of law,  and summary judgment for Coca-Cola was reversed.  See also Protective Ins. Co. v. Coca-Cola  Bottling Co., 467 N.E.2d (Ind. App. 1984), and  Indiana Ins. Co. v. O.K. Transp., Inc., 587  N.E.2d 129 (Ind. App. 1992).


19
Although, because of the fact-specific nature of  the inquiry, the cases do not answer our question  for us, they reinforce our independent conclusion  that the truck Oldham was driving was not a hired  vehicle; rather, V&S was an independent  contractor. V&S maintained its trucks and  provided gas for them. It paid the drivers for  the amount of material they hauled and paid for  their benefits. The fact that IMI did the  dispatching seems more a matter of efficiency  than of control. IMI did not dictate the routes  the drivers must use nor did it maintain  exclusive control over them. So these facts, we  think, lead us to the same conclusion reached by  Judge Young: Heritage must foot the bill--USF&G  is off the hook.

The decision of the district court is

20
AFFIRMED.